     Case 1:16-cv-01218-NONE-BAM Document 67 Filed 04/06/21 Page 1 of 4


 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    ARMANDO OSEGUEDA, et al.,                          Case No. 1:16-cv-01218-NONE-BAM
 8                       Plaintiffs,                     ORDER REQUIRING COUNSEL FOR
                                                         PLAINTIFF TO APPEAR APRIL 19, 2021
 9            v.                                         TO SHOW CAUSE WHY SANCTIONS
                                                         SHOULD NOT BE IMPOSED FOR FAILURE
10    STANISLAUS COUNTY PUBLIC                           TO OBEY A COURT ORDER
      SAFETY CENTER, et al.,
11
                         Defendants.
12

13          Plaintiffs Armando Osegueda and Robert Palomino filed this action on August 16, 2016.

14   (Doc. 1.) On February 5, 2017, a Second Amended Complaint was filed adding David Lomeli

15   and Jairo Hernandez as Plaintiffs. (Doc. 22.) On January 29, 2019, the Court approved the

16   parties’ stipulation to stay this matter pending resolution of the state criminal proceedings against

17   Plaintiffs. (Doc. 50.) The Court further directed Plaintiffs to file a written status report every

18   ninety (90) days notifying the Court of the status of the criminal matter. (Id.)

19          On December 27, 2019, after no status reports had been filed, the Court issued an Order to

20   Show Cause why sanctions should not be imposed for failure to comply with an order of the

21   Court. (Doc. 53.) Plaintiffs were required to file either a written response or the required status

22   report by January 10, 2020. (Id.) Plaintiffs did not file a written response or status report as

23   required by the Court’s December 27, 2019 order. Accordingly, on January 29, 2020, the Court

24   ordered Plaintiffs’ counsel Amber Hope Gordon to personally appear before the Court on

25   February 12, 2020, to show cause why the action should not be dismissed for failure to prosecute

26   and failure to comply with the Court’s orders. (Doc. 56.) Counsel was permitted to comply with

27   the Court’s January 29, 2020 Order to Show Cause by filing the required status report by

28   February 10, 2020. (Id.)
                                                        1
     Case 1:16-cv-01218-NONE-BAM Document 67 Filed 04/06/21 Page 2 of 4


 1          On January 29, 2020, Plaintiffs filed the required status report. (Doc. 57.) The Court

 2   accordingly discharged the Orders to Show Cause issued December 27, 2019, and January 29,

 3   2020. (Doc. 58.) However, counsel was reminded of Plaintiffs’ ongoing obligation to file a

 4   written status report every ninety (90) days notifying the Court of the status of the criminal

 5   matter. (Id.) Counsel was further cautioned that any future failure to comply with an order of the

 6   Court will result in the imposition of sanctions. (Id.)

 7          On May 4, 2020, after Plaintiffs again failed to file a status report, the Court issued

 8   another Order to Show Cause why sanctions should not be imposed. (Doc. 60.) Plaintiffs were

 9   ordered to respond in writing within fourteen (14) days and were permitted to comply with the

10   Order to Show Cause by filing the required status report. (Id.) On May 22, 2020, Plaintiffs filed

11   the required status report. (Doc. 61.) The Court accordingly discharged the Order to Show Cause

12   issued May 4, 2020. (Doc. 62.) However, the Court noted that Plaintiffs’ May 22, 2020 status

13   report was filed well after the deadline for a response to the Order to Show Cause. (Id.) Counsel

14   was again reminded of the obligation to file status reports every ninety (90) days and was

15   additionally warned that future failures to comply with the Court’s orders would result in the

16   imposition of sanctions against counsel. (Id.)

17          On August 26, 2020, after Plaintiffs yet again failed to file a status report, the Court

18   ordered Plaintiffs’ counsel Amber Hope Gordon to personally appear via Zoom before the Court

19   on September 10, 2020, to show cause why sanctions, including monetary sanctions and/or

20   dismissal of this action, should not be imposed against her for failure to comply with an order of
21   the Court. (Doc. 63.)

22          On August 27, 2020, Plaintiffs filed a status report indicating that Messrs. Osegueda and

23   Palomino’s criminal cases were ongoing. (Doc. 64.) Plaintiffs’ counsel further provided a

24   declaration explaining that her failure to file a timely status report was due to the death of her

25   father. (Doc. 64-1.) The Court accordingly discharged the Order to Appear and Show Cause

26   issued on August 26, 2020. (Doc. 65.) However, the Court noted that Plaintiffs’ status reports
27   have been tardy on multiple occasions and several orders to show cause have issued in order to

28   secure Plaintiffs’ compliance with applicable deadlines. The Court indicated that counsel’s
                                                         2
     Case 1:16-cv-01218-NONE-BAM Document 67 Filed 04/06/21 Page 3 of 4


 1   delays have caused the Court to unnecessarily expend its resources to gain counsel’s compliance

 2   with orders. (Id.) Additionally, the Court strongly cautioned counsel against future failures to

 3   comply with the Court’s orders because future failures will likely result in the imposition of

 4   sanctions. (Id.)

 5          On November 23, 2020, Plaintiffs’ filed a status report indicating that Messrs. Osegueda

 6   and Palomino’s criminal cases were ongoing. (Doc. 66.) The status report was dated January 22,

 7   2020. (Id. at 2.)

 8          More than ninety days has elapsed since the last submission of a status report on

 9   November 23, 2020, and Plaintiffs have once again failed to file a timely written status report.

10          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

11   or with any order of the Court may be grounds for imposition by the Court of any and all

12   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

13   control its docket and may impose sanctions where appropriate, including dismissal of the action.

14   Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

15          Accordingly, Plaintiffs’ counsel, Amber Hope Gordon, is HEREBY ORDERED to appear

16   before the undersigned on April 19, 2021, at 9:30 AM to show cause why sanctions, including

17   monetary sanctions and/or dismissal of this action, should not be imposed against her for failure

18   to comply with an order of the Court. In light of evolving coronavirus protocols, Ms. Gordon

19   shall appear remotely via Zoom. Ms. Gordon shall contact Courtroom Deputy, Esther Valdez, at

20   (559) 499-5788 or evaldez@caed.uscourts.gov for the video and dial-in information.
21          Ms. Gordon may submit a written response to this order to show cause on or before April
22   9, 2021. Notwithstanding any written response, Ms. Gordon will be required to personally appear
23   before the Court via Zoom on April 19, 2021.
24   ///
25   ///
26   ///
27   ///
28
                                                       3
     Case 1:16-cv-01218-NONE-BAM Document 67 Filed 04/06/21 Page 4 of 4


 1          Failure to file a written response or failure to appear before the Court on April 19,

 2   2021, will result in the imposition of sanctions, including monetary sanctions and/or a

 3   recommendation that this action be dismissed for failure to prosecute and failure to comply

 4   with the Court’s orders. Counsel is cautioned that this Court is strongly considering

 5   recommending dismissal of this action for counsel’s continuous failure to abide by Court

 6   orders.
     IT IS SO ORDERED.
 7

 8      Dated:    April 5, 2021                            /s/ Barbara   A. McAuliffe          _
 9                                                  UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    4
